Citation Nr: 0324182	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right hand, residual of a shell 
fragment wound and the fracture of right fourth metacarpal, 
on appeal from the original evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Columbia South Carolina.  This case 
was previously before the Board in May 2000.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its May 2000 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court")-concluded that the Board 
had erred when it considered a claim when the RO had not 
conformed to the dictates of the earlier Board remand.

The Board remanded the veteran's claim for VA examination so 
that any bilateral symptoms, unrelated to the veteran's 
service connected right hand injuries, could be 
differentiated from symptoms reflective of the shell fragment 
wound and fracture of the right fourth metacarpal.  In 
relevant part, the Board asked the RO to schedule the veteran 
for a VA musculoskeletal examination.  Specifically, the VA 
examiner conducting this evaluation was to provide an opinion 
regarding the relationship between all symptoms, including 
arthritis, pertaining to the veteran's right hand and the 
shell fragment wound with fracture of the fourth metacarpal.  
The examiner was to also state specifically whether there was 
limitation of motion permitting the veteran to flex the tips 
of the fingers of his right hand to within 2 inches (5.1cms.) 
of the transverse fold of the palm and whether the veteran 
has limitation of motion of less than 1 inch (2.5 cms.) in 
either direction with his right hand.

Pursuant to the Board's request, the veteran was afforded 
several Compensation and Pension examinations, most recently 
in May 2002.  The veteran's medical history and complaints 
were noted.  However, the examiner failed to provide specific 
discussion regarding whether or not the arthritis was a 
residual of the shell fragment wound and fourth metacarpal 
fracture injury and did not distinguish the nonservice 
connected symptoms of any bilateral hand disorder from those 
of the service connected right hand disability.  Hence, the 
May 2002 examination report was not wholly responsive to the 
Board's Remand.

In view of the apparent confusion surrounding the 
manifestations of the veteran's service-connected right hand 
injury residuals, the Board believes that additional medical 
development is necessary.  The Board notes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected right hand 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 U.S.C.A. § 3.102.

The Board recognizes that the case was previously Remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown , 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  It should also 
be indicated which party would obtain 
what evidence.  The veteran should be 
asked whether he is undergoing continuing 
treatment for his right hand, and if so, 
attempts to obtain pertinent records 
should also be undertaken.

2.  Make arrangements for the VA 
physician who conducted the 
musculoskeletal examination in May 2002 
(or another VA physician if this 
physician is not available), to review 
the record and provide a specific medical 
opinion as to the following:

a.  Whether there is limitation of 
motion permitting the veteran to 
flex the tips of the fingers of his 
right hand to within 2 inches (5.1 
cms.) of the transverse fold of the 
palm and whether the veteran has 
limitation of motion of less than 1 
inch 92.5 cms.) in either direction 
with his right hand.

b.  If a bilateral hand disorder is 
diagnosed, the examiner should 
indicate whether it is medically 
possible to distinguish the symptoms 
and effects attributable to the 
service-connected right hand 
disability from those attributable 
to any other diagnosed condition.  
If it is not possible to distinguish 
any such symptoms (and resulting 
impairment) from those attributable 
to any other disorders affecting 
either or both hands, the examiner 
should clearly so state.  
Conversely, the examiner should 
expressly indicate whether any 
separately diagnosed disability, 
including arthritis, is deemed 
related to the service-connected 
right hand disorder, and, if so, the 
nature of the relationship. 

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right hand.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

Another examination need not be scheduled 
in this case unless the physician 
believes this is necessary.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The claims folder 
must be provided to and reviewed by the 
examiner as part of the examination.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



